--------------------------------------------------------------------------------

Exhibit 10.44
SECURITY AGREEMENT


THIS SECURITY AGREEMENT (“Agreement”) is made and effective this April 14, 2005,
by and between Invisa, Inc., a Nevada Corporation (“Borrower”), and Express
Systems Corporation, a Nevada Corporation (“Secured Party”).


WHEREAS, Borrower is in the debt of Secured Party; and


WHEREAS, Borrower desires to give, and Secured Party desires to receive, a
security interest in certain tangible personal property of Borrower to secure
such debt.


NOW, THEREFORE, Secured Party and Borrower agree as follows:



1.  
Definitions.

A “Collateral”: The following described tangible, personal property of Borrower:
(i) all of Borrower’s equipment, furniture, fixtures, inventory, accounts
receivable and other such assets; and (ii) all additions and substitutions to or
for the items referred to in Section 1.A.(i) above, and all proceeds therefrom.
Also, if the Collateral is inventory or equipment, any after acquired inventory
or equipment shall also be considered Collateral.


B. “Obligation”: All of the interest, principal and other amounts payable under
that certain promissory note dated April 11, 2005, payable by Borrower to
Secured Party for fifty thousand United States dollars ($50,000 USD), bearing
interest at a rate of twelve percent (12%) per annum, a copy of which is
attached hereto as Exhibit A.



2.  
Security Interest.

Borrower hereby grants to Secured Party a security interest in the Collateral in
order to secure payment of the Obligation.



3.  
Books and Records; Inspection.

Borrower shall keep and maintain, at its expense, complete records of the
Collateral. Secured Party shall have the right at any time and from time to
time, with reasonable notice, to call at Borrower’s place of business during
normal business hours to inspect the Collateral and to inspect the
correspondence, books, and records of Borrower relating to the Collateral.



4.  
Representations and Warranties of Borrower.

Borrower represents and warrants to Secured Party that, with respect to the
Collateral, Borrower possesses and shall possess at all times while this
Security Agreement is in effect, full, complete and unencumbered title to such
collateral, subject only to Secured Party’s security interest hereunder, and
liens, if any, for current taxes, assessments and other governmental charges are
not delinquent.



5.  
Covenants of Borrower.

The Borrower agrees and covenants with Secured Party that:


A.  The Collateral shall be kept at 6935 15th Street East, Suite 120, Sarasota,
Florida 34243, and Borrower shall not change the location of the Collateral
without the prior written consent of Secured Party.


B.  Borrower shall not at any time cause or suffer any part of the Collateral,
or any interest in any of the Collateral to be subject to any Security Interest
other than that of Secured Party.


C.  Borrower shall defend the Collateral against the claims and demands of all
persons other than Secured Party.


D.  Borrower shall at all times promptly pay and discharge, at Borrower’s
expense, all taxes, assessments and other governmental charges which constitute
or may become liens on the Collateral.


E.  At the request of Secured Party, at any time and from time to time, Borrower
shall execute such financing statements and other documents, pay such filing,
recording and other fees, and do or cause to be done such other acts or things
as Secured Party deems reasonably necessary to establish, perfect, and continue
its security interest hereunder.


F.  Borrower shall pay all costs, expenses, charges and other obligations,
including, without limitation, reasonable attorney’s fees, suffered or incurred
by Secured Party to protect, preserve, maintain and obtain possession of or
title to the Collateral, to perfect, protect, preserve and maintain the security
interest granted by this Security Agreement, and to enforce or assert any one or
more of its rights, powers, remedies and defenses under this Security Agreement.



6.  
Events of Default.

Borrower shall be in default under this Security Agreement if Borrower fails
timely to observe and perform any covenants, conditions or agreements required
to be observed or performed by Borrower under this Security Agreement, or if
Borrower defaults upon any material promise in the obligation.



7.  
Remedies Upon Event of Default.

At any time upon or following the occurrence of one or more of the events of
default under Section 6 hereof, Secured Party may, at its option, assert or
avail itself of any one or more of the rights, powers, remedies and defenses
conferred upon Secured Party under the Uniform Commercial Code and other laws of
the State of Florida, which laws shall generally govern the construction and
interpretation of this Agreement, or assert or avail itself of any one or more
of the rights, powers, remedies and defenses conferred upon Secured Party under
any other appropriate law or regulation, whether federal or state.



8.  
Application of Proceeds.

Any and all proceeds resulting from the disposition of all or any part of the
Collateral following the occurrence of one or more events of default shall be
applied to pay and provide for the Obligations of Borrower to Secured Party,
with any balance remaining to be paid to Borrower or its successors and assigns,
as their respective interests may appear.



9.  
Notices

Any notice required by this Agreement or given in connection with it, shall be
in writing and shall be given to the appropriate party by personal delivery or
by certified mail, postage prepaid, or recognized overnight delivery services.


If to Borrower:


Invisa, Inc.
6935 15th Street East, Suite 120
Sarasota, Florida 34243


--------------------------------------------------------------------------------



With a copy to:


Ellenoff Grossman & Schole LLP
370 Lexington Avenue
New York, NY 10017
Attention: Barry I. Grossman, Esq.


If to Secured Party:


Express Systems Corporation
114 W. Magnolia Street
Suite 446
Bellingham, WA 98225



10.  
Severability.

The invalidity or unenforceability of any provision in this Agreement shall not
cause any other provision to be invalid or unenforceable.



11.  
Final Agreement.

This Agreement constitutes he final agreement and understanding between the
parties on the subject matter hereof and supersedes all prior understandings or
agreements whether oral or written. This Agreement may be modified only by a
further writing that is duly executed by both parties.



12.  
Headings.

Headings used in this Agreement are provided for convenience only and shall not
be used to construe meaning or intent.


IN WITNESS WHEREOF, Borrower and Secured Party have executed this Security
Agreement on the date first above written.
 

        /s/ Herbert M. Lustig     /s/ Randle BVarrington-Foote

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

Name: Herbert M. Lustig
Title: President
    Name: Randle Barrington-Foote
Title: President